Citation Nr: 0631870	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pityriasis rosea (a 
skin condition).


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2003, the Board reopened the veteran's 
previously denied claim for service connection for a skin 
disorder, and remanded the claim to the RO for additional 
development and readjudication.  In May 2004, the Appeals 
Management Center (AMC), which developed the claim in lieu 
of the RO, issued a supplemental statement of the case 
(SSOC) continuing the denial of the claim.  The claim was 
then returned to the Board for further appellate review.

In September 2004, the Board issued a decision continuing 
the denial of the veteran's claim, and he appealed to the 
Court of Appeals for Veterans Claims (Court).  In January 
2006, during the pendency of the appeal to the Court, the 
veteran's attorney and VA's Office of General Counsel 
(representing the Secretary) filed a joint motion requesting 
that the Court vacate the Board's decision and remand 
the case for further development and readjudication.  The 
Court granted the joint motion in a January 2006 order and 
returned the case to the Board for compliance with the 
directives specified.  So to comply with the Court's order, 
the Board, in turn, is remanding this case to the RO via the 
AMC.  VA will notify the veteran if further action is 
required on his part.


REMAND

The joint motion sets forth two reasons for vacating the 
Board's September 2004 decision.  First the joint motion 
argues the Board's reliance on a March 2004 VA examination 
was not in compliance with VA's duty to assist (JM, pg. 4).  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.156(c) 
(2006).  The motion argues the March 2004 VA examination was 
inadequate because the examiner did not provide a rationale 
or explanation as to why he reached his conclusions.  

Second, the joint motion argues the Board failed to develop 
the veteran's allegations that heat stroke/intolerance 
either caused his current skin condition or aggravated a 
preexisting condition (JM, pgs. 4-5).  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board itself errs in 
failing to ensure compliance).  

Historically, the veteran's service medical records (SMRs) 
indicate he was diagnosed with pityriasis rosea prior to his 
enlistment in May 1976.  Pityriasis rosea is a mild 
exanthematous inflammation characterized by the presence of 
salmon-colored maculopapular lesions.  In July 1976, he was 
treated for heat stroke.  It was noted at the time he also 
had pityriasis rosea and he was treated for this as well.  
In September 1976, a skin biopsy confirmed he either had 
pityriasis rosea or lichen planus.  A Military Medical Board 
recommended he be discharged due to heat stroke/intolerance.  
He opposed this decision.

After the veteran was discharged from military service in 
December 1976, VA treatment records indicate he was treated 
in March 1981 for spots on his scalp and generalized dry 
skin.  In October 1982, Dr. Morgan, a private dermatologist, 
treated him for alopecia areata (baldness that occurs in 
patches).  In March 1983, he was diagnosed with acne 
vulgaris.  In July 1986, he was diagnosed with 
pseudofolliculitis.  In May 1995, it was noted that he had 
acne keloidosis, a condition which results in keloid 
scarring and generally manifests itself as persistent 
folliculitis of the back of the neck.  

The report of the March 2004 VA examination indicates 
diagnoses of acne keloidalis, mild pseudofolliculitis barbae 
of the anterior neck, and eczema of the right calf.  The 
examiner reviewed the veteran's claims file (c-file) and 
stated (in response to the Board's remand directives):

1)  The nature and extent of the veteran's skin 
disability is listed above.  2)  It is not at 
least as likely as not that any current skin 
disorder was present in service.  3)  The veteran 
did have a skin disorder which existed prior to 
his entrance onto active duty, and it is not at 
least as likely as not that the skin disorder 
increased in severity during the veteran's 
military service.  4)  The veteran's currently 
existing skin disorders which are listed above , 
in my opinion, it is not at least as likely not 
[sic] that these skin disorders are etiologically 
related to the veteran's military service.

Although the examiner answered the Board's October 2003 
remand directives, the joint motion argues that the 
examination was inadequate because the rationale and bases 
were not explicitly given.  So, for example, the examiner 
must be asked to explain exactly why he does not believe any 
of the veteran's current skin disorders were present in 
service.  The answer might be as simple as the veteran's 
SMRs do not note the presence of any of his current skin 
disorders during service.  Regardless of how obvious the 
explanation might seem, the Court has ordered that an 
explicit rationale be given for each of the examiner's 
opinions.  So a remand is required.

As mentioned, the evidence indicates the veteran had 
pityriasis rosea or lichen planus during military service 
(confirmed by the September 1976 biopsy).  He was diagnosed 
with what was believed to be pityriasis rosea prior to 
service.  The evidence does not indicate he currently has 
pityriasis rosea or lichen planus.  Although not entirely 
clear, it appears the veteran argues, at least in part, that 
the heat stroke he had in July 1976 somehow either directly 
caused his current skin conditions (acne keloidalis, 
pseudofolliculitis barbae, and eczema of his right calf) or 
aggravated his prior skin condition (pityriasis rosea or 
lichen planus) to such a degree as to cause his current skin 
conditions (see Hr'g. Tr., pgs. 4-5).  He argues this 
despite the fact the evidence indicates his current skin 
conditions were not diagnosed until several years after the 
heat stroke in July 1976.  Acne vulgaris was first diagnosed 
in March 1983, pseudofolliculitis was diagnosed in July 
1986, and eczema on his right calf was diagnosed in March 
2004.    

The joint motion argues further development is needed 
regarding this argument raised by the veteran.  The Board 
alluded to this development in the October 2003 remand, 
stating that a VA examination and medical opinion was needed 
"on whether any incident, including heat stroke/intolerance, 
in service caused or aggravated the veteran's skin 
disorder..."  So a remand is also required so a medical 
opinion can be obtained with regard to any relationship 
between his current skin disorders and the heat stroke 
incurred in July 1976.

In September 2006, the veteran submitted an additional 
medical opinion from Dr. Morgan.  In a July 2006 letter, Dr. 
Morgan stated that he had been treating the veteran for 
follicular keloids, which he believed were more likely than 
not aggravated by his military service based on the Medical 
Board's Report.  Generally, the Board cannot consider 
additional evidence that has not been initially considered 
by the RO unless it obtains a waiver from the veteran to 
do so.  38 C.F.R. 
§ 20.1304(c); see also, Disabled American Veterans (DAV) v. 
Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).

In this case, the veteran has not indicated he is waiving 
initial consideration of the additional evidence in question 
by the RO.  So a remand is also required so the RO can 
initially consider this additional evidence.  In addition, 
Dr. Morgan should be asked to provide the rationale or bases 
for his opinion.  Although he refers to the Medical Board's 
Report, the report makes no mention of follicular keloids.  
So further clarification is also needed regarding this 
medical opinion.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send a letter to Dr. Morgan asking him 
to provide the complete rationale and 
bases for the medical opinion stated in 
his July 2006 letter.  Specifically, ask 
him why he believes the veteran's 
follicular keloids were aggravated by his 
military service in light of the fact the 
veteran was not diagnosed with 
folliculitis keloids until July 1986 - 
over six years after being discharged from 
military service.  Ask Dr. Morgan to 
explain exactly which statements in the 
Medical Board's Report support his opinion 
that the veteran's folliculitis keloids 
were incurred or aggravated by his 
military service.  

2.  If possible, have the VA physician who 
examined the veteran in March 2004 submit 
an addendum to the report of that 
evaluation providing the rationale and 
bases for each of his opinions.  
Specifically, the examiner must explain 
why he does not believe any of the 
veteran's current skin disorders were 
present in service; why he believes the 
veteran does not currently have a skin 
disorder that existed prior to entrance 
onto active duty; why he believes the skin 
disorder that he had prior to service did 
not increase in severity during his 
military service; and why the veteran's 
current skin disorders are not 
etiologically related to the veteran's 
military service.  

In addition, the VA examiner is asked to 
render an opinion as to whether any of the 
veteran's current skin disorders are at 
least as likely as not related to the heat 
stroke incurred in July 1976.  Again, the 
VA examiner must provide the complete 
rationale and bases underlying all of his 
medical opinions.  

*If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make these important 
determinations.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.) 

3.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate this claim in light 
of the additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


